SHERWOOD, P. J.
— Ejectment for lot 86 in town of Bloomfield. Suit brought December, 1897. Answer, general denial. Plaintiffs showed title had emanated from the United States Government by patent, which issued from the Government in 1839, and plaintiffs connected themselves with that title by a regular chain of conveyances, which conveyed title or which were at least color of title; they, or those under whom they claim, their tenants, etc., were in the actual, adverse, notorious and exclusive possession of a part of the lot in the name of the whole, paying taxes on the whole lot in good faith, and otherwise exercising acts of ownership over it for some twenty-four years, to-wit, from 1874 down to the spring of 1897. And Joseph V. Hobbs, being the claimant and owner of an undivided interest in the lot and in possession of a part of it in the name of the whole, his possession was the possession, also, of those who were jointly seized with him. [Peck v. Lockridge, 97 Mo. l. c. 558-561; Hutson v. Hutson, 139 Mo. l. c. 237.]
No one, it seems, asserted any title to the premises until the spring of 1897, according to defendant Martin’s own testimony. But meanwhile the title of plaintiffs had ripened into a perfect title, even if their title had been originally defective or invalid. Such possession for the time heretofore mentioned vested the title in plaintiffs as absolutely as if they had been the direct recipients of a patent from the United States. [Cunningham v. Snow, 82 Mo. 592, and cas. cit.; Allen v. Mansfield, Ibid, l. c. 693.]
And under section 4266, Revised Statutes 1899, the possession of the part of the lot under color of title, in the name of the whole lot claimed, and exercising, during the period of such possession, the usual acts of ownership over the whole lot, is deemed a possession of such lot. To the like effect are our *411decisions on the- point. [Harbison v. School Dist., 89 Mo. l. c. 187; Benne v. Miller, 149 Mo. l. c. 236, and cas. cit.]
The trial court refused, a declaration of law in accord with the view just announced and thereby erred.
The court gave this declaration of law: “The court declares the law to be that if the court find and believe from the evidence that the plaintiffs and those under and through whom they claim have been in the open, notorious, continuous, exclusive adverse possession of the premises in controversy, to-wit: lot 86 in the town or city of Bloomfield under title, claim or color of title, exercising the usual acts of ownership over-said premises for more than ten years, then the court will find that the absolute title in fee has been cut off and transferred to and vested in the plaintiffs as if they had and held under a senior patent from the United States or the State of Missouri or Stoddard county, and the court will find for the plaintiffs and assess their damages at such sum as the evidence may show they have sustained and also assess the value of the monthly rents and profits which the evidence may show the same to be worth.”
This declaration the court gave, but then found against it, but it is difficult to see upon what ground this ruling was made. This, also, was error.
This declaration of law was also refused: “The court further declares the law to be that if the court find and believe from the evidence that Joseph Y. Hobbs and others were tenants in common in the premises by reason of the deeds of conveyance and other evidence in this case and that he entered' into the open and notorious possession of said lot 86 under title or color of title to an undivided interest to and in the-entire lot and exercised the usual acts of ownership over the entire lot under such title or color of title, then the court will' find that he held said lot and possession for himself and his co-tenants, and adverse to all others to the entire lot in controversy.”
*412Under authority above cited, where a tenant in common takes possession of a tract of land, in which he has an undivided interest, unless he manifests a contrary intention, he is presumed to hold possession as well for his co-tenants as for himself.
Eor these reasons, judgment reversed and cause remanded.
All concur.